     0:19-cv-00334-JMC         Date Filed 08/21/20      Entry Number 109           Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCKHILL DIVISION

Michael Paul Buckmon,               )
                                    )                Civil Action No.: 0:19-cv-00334-JMC
                   Plaintiff,       )
                                    )
      v.                            )
                                    )                               ORDER
Unit Manager Thomas Lasley,         )
                                    )
                   Defendant.       )
___________________________________ )

       Plaintiff Michael Paul Buckmon filed this pro se civil action against Defendant Thomas

Lasley pursuant to 42 U.S.C. § 1983, alleging that Lasley used excessive force against Buckmon

in violation of his constitutional rights. (ECF No. 1.) On August 14, 2020, the court entered an

Order denying Lasley’s Motion for Summary Judgment as to Buckmon’s claim alleging use of

excessive force and official brutality. (ECF No. 104 (referencing ECF No. 70).) Thereafter, on

August 18, 2020, the court granted Plaintiff’s Motion to Appoint Counsel and provided that

Plaintiff’s attorney would be appointed by a separate order. (ECF No. 107.) In accordance with

ECF No. 107, the court APPOINTS Attorney Mark McLawhorn, Esquire of McLawhorn Legal,

LLC in Columbia, South Carolina as pro bono counsel to assist Plaintiff in this case and to

represent him at trial. Attorney McLawhorn is ordered to contact Plaintiff, as soon as possible.

       IT IS SO ORDERED.




                                                    United States District Judge
August 21, 2020
Columbia, South Carolina




                                                1
